internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to t eo ra t4 date date number info release date index number xxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxxx dear xxxxxxxxxxxxx this is in response to your date letter asking for some information about fraternal organizations and religious and apostolic organizations you have not requested a private_letter_ruling and have not paid the applicable fee for such a ruling letter the following is provided for your general information only sec_501 provides for exemption of fraternal beneficiary societies that operate under the lodge_system do not provide certain insurance type benefits to its members and devote net_earnings to religious charitable scientific literary educational and fraternal purposes to be recognized as exempt under this section an organization must first establish that it has a fraternal purpose and that it operates under the lodge_system an association is considered to have a fraternal purpose where members who share similar interests come together to achieve common charitable goals the brotherly feeling that grows from working together to achieve these charitable goals creates strong bonds between the members operating_under_the_lodge_system means having a central organization and several separately organized and self-governing chapters or lodges that adhere to the philosophy and purpose of the central organization in addition an organization exempt under sec_501 must devote its net_earnings to religious charitable scientific literary educational and fraternal purposes this means that a lodge could spend all of its earnings on recreational activities for its members or divide its funds between several different programs none of the funds may be used to provide private benefits to the members however such private benefits may include insurance programs as well as retirement homes orphanages and even as in your first example schools that are operated only for your members your second example describes a communal type of organization where members will live and work together you indicate they would run their own church school farms and xxxxxxxxxxxxxxxx newspapers although these activities may as you suggest improve the plight of your membership they are not considered either charitable or fraternal in nature an organization conducting these types of activities will not be described in sec_501 whether or not it is part of a lodge_system you have also requested information concerning religious and apostolic organizations that are exempt under sec_501 of the code these are organized for the purpose of operating a communal religious community where the members live a communal life following the tenets and teachings of the establishing religion there is no counterpart for organizations promoting a particular culture such as the italians in your example to assist you in understanding these sections we are enclosing a copy of chapter of the internal_revenue_manual on religious and apostolic associations we have also enclosed a copy of chapter of the manual dealing with fraternal beneficiary societies there are no other publications currently available on these topics this letter is advisory only and has no binding effect on the internal_revenue_service the information provided here cannot be relied upon as a ruling on the matters discussed if you have any questions regarding this discussion or we can be of further assistance please feel free to call me at xxxxxxxxxxxx or xxxxxxxxxxxxxxx at xxxxxxxxxxxx sincerely david daume manager exempt_organizations technical group x enclosure irm chapters and
